        Case 1:19-cv-07642-RA-RWL Document 168
                                           113 Filed 10/14/20
                                                     05/01/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 PEARSON EDUCATION, INC.; MCGRAW HILL, INC.;
 CENGAGE LEARNING INC.; BEDFORD, FREEMAN &
 WORTH PUBLISHING GROUP, LLC; and ELSEVIER
 INC.,
                                                                    Civil Action No. 1:19-cv-07642-RA
                 Plaintiffs,

   v.

  ABC BOOKS LLC; FIDAA HASHEMI; LEONARD
  JOHNSON; ALEC SANDERS; ALEX LUCKHARDT;
  BRONISLAV TELITSKIY; CHALLENGE BOOK
  STORE PVT. LTD.; RANJAN KUMAR BEHERA;
  GEOFFREY LABOS; GLYNIS LABOS; DESPOT
  DESPOTOVIC; LIGHT PULSATIONS LLC;
  MAYLOURD ASCRATE; ABDULHADI YILDIRIM;
  RODNEY BLANKS; SOARABH GUPTA; MADHU
  GUPTA; CHARLES E. KRACHY; TIMOTHY LENN
  MORGAN; JENNIFER MORGAN; JANTANA
  PAPHALA; and NAZIR YAKUB BELIM,

                 Defendants.

                     NOTICE OF PLAINTIFFS’ MOTION TO STRIKE
                    DEFENDANT ABDULHADI YILDIRIM’S ANSWER

        Plaintiffs Pearson Education, Inc., McGraw Hill, Inc., successor in interest to McGraw-

Hill Global Education Holdings, LLC, Cengage Learning, Inc., Bedford, Freeman & Worth

Publishing Group, LLC (d/b/a Macmillan Learning), and Elsevier Inc. (collectively, “Plaintiffs”),

pursuant to Federal Rule of Civil Procedure 12(f), hereby move for the entry of an Order striking

the Answer filed by Defendant Abdulhadi Yildirim’s (“Defendant”), ECF No. 112. Plaintiff’s

motion should be granted because the Answer contains a one-sentence response to all of Plaintiffs’

allegations in the Amended Complaint, and Defendant has no good faith basis for asserting a

general denial pursuant to Rule 8(b)(3). In addition, Defendant’s Answer should be stricken

because it asserts boilerplate affirmative defenses, which fail to include any facts in support and/or


                                                  1
                   Case 1:19-cv-07642-RA-RWL Document 168
                                                      113 Filed 10/14/20
                                                                05/01/20 Page 2 of 2




          are procedurally deficient or barred; an “Answer to All Cross Claims” where no crossclaims have

          been asserted against Defendant; several “demands” and “requests” for statements and information

          from Plaintiffs that are not grounded in any procedural basis; and a statement of “notice of intent”

          to file a Rule 11 motion against Plaintiffs that is wholly unfounded and not based on any procedure

          in Rule 11 in any event. This Motion is supported by the accompanying Memorandum of Law and

          Declaration of Matthew I. Fleischman.



               Dated: May 1, 2020

                                                                 /s/ Matthew I. Fleischman


                                                                 Matthew J. Oppenheim,
On August 5, 2020, the parties stipulated to the voluntary       Matthew I. Fleischman,
                                                                 OPPENHEIM + ZEBRAK, LLP
dismissal of Defendant Abdulhadi Yildirim. Dkt. 138.
                                                                 4530 Wisconsin Avenue NW, 5th Floor
Accordingly, this motion is denied as moot. The Clerk of
                                                                 Washington, DC 20016
Court is respectfully directed to terminate the motion pending   Tel: (202) 480-2999
at Dkt. 113.                                                     Fax: (866) 766-1678
SO ORDERED.                                                      matt@oandzlaw.com
                                                                 fleischman@oandzlaw.com

                                                                 Attorneys for Plaintiffs
________________
Ronnie Abrams, U.S.D.J.
October 14, 2020




                                                                    2
